In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Schulman, J.), dated February 25, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff sustained injuries, when, while walking down the stairs at school, someone pushed her, causing her to fall.
The defendant established that the sudden and unforeseen *371act which caused the infant plaintiffs injuries could not have been prevented by any reasonable degree of supervision by it. In response, the plaintiffs failed to put forward any evidence raising a triable issue of fact. Thus, the Supreme Court properly granted summary judgment to the defendant (see Lawes v Board of Educ. of City of N.Y., 16 NY2d 302, 306; Cimafonte v Levittown Bd. of Educ., 299 AD2d 445; Collins v Studer, 299 AD2d 386; Janukajtis v Fallon, 284 AD2d 428, 429-430). Santucci, J.P., Krausman, Adams and Crane, JJ., concur.